147 U.S. 374
13 S.Ct. 350
37 L.Ed. 208
KEELS et al.v.CENTRAL R. CO. OF SOUTH CAROLINA.
No. 1,207.
January 23, 1893.

1
As the facts of this case are substantially the same as the one just decided, (13 Sup. Ct. Rep. 348,) the decision must be the same.


2
The decree of the court below will therefore be reversed, and the case remanded, with directions to dismiss the bill.


3
Samuel Lord and Ira B. Jones, for appellants.


4
J. T. Barron and Henry A. M. Smith, for appellee.


5
Mr. Justice BROWN.